DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 21-26, 28, 30-32 and 34-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,841,725. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent. 
	Claim 21 is anticipated by claim 1 of the patent.
	Claim 22 is anticipated by claim 6 of the patent.
	Claim 23 is anticipated by claim 9 of the patent.
	Claim 24 is anticipated by claim 1 of the patent.
	Claim 25 is anticipated by claim 19 of the patent.
	Claim 26 is anticipated by claim 16 of the patent.

	Claim 28 is anticipated by claim 1 of the patent.
	
	Claim 30 is anticipated by claim 17 of the patent.
	Claim 31 is anticipated by claim 11 of the patent.
	Claim 32 is anticipated by claim 8 of the patent.
	
	Claim 34 is anticipated by claim 14 of the patent.
	Claim 35 is anticipated by claim 1 of the patent.
	Claim 36 is anticipated by claim 1 of the patent.
	Claim 37 is anticipated by claim 1 of the patent.
	Claim 38 is anticipated by claim 14 of the patent.
	Claim 39 is anticipated by claim 18 of the patent.
	Claim 40 is anticipated by claim 9 of the patent.

Allowable Subject Matter 
3.	Claims 27, 29 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claims and any intervening claims.

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
September 17, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652